Citation Nr: 1113684	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  04-07 934	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for right knee strain. 

2.  Entitlement to service connection for left knee strain. 

3.  Entitlement to service connection for low back strain. 

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include situational anxiety (claimed as chest pain). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from June 1989 to May 2002.  

These matters came before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision, in which the RO denied the Veteran's claims of entitlement to service connection for bilateral knee strain, low back strain, situational anxiety (claimed as chest pain), and headaches.  

In June 2006, the Board remanded the case for further notice and development.  The case was again remanded by the Board in January 2010.  The case is now before the Board for further appellate consideration.  

The issues of entitlement to service-connection for right knee strain, left knee strain, low back strain, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran had, during service and since then, occasional episodes of chest pain but this is shown by competent medical evidence not to be a symptom of a chronic psychiatric disorder and the evidence otherwise shows that the Veteran has not and does not now have an acquired psychiatric disorder, to include situational anxiety claimed as chest pain.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include situational anxiety (claimed as chest pain) was not incurred in or aggravated by service, and a psychosis as a chronic disease, may not be presumed to be of service origin.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist claimants in developing information and evidence necessary to substantiate claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claims, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Under 38 C.F.R. § 3.159, VA must request that the claimant provide any evidence in the claimant's possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was provided VCAA notice as to the claims for service-connection for a psychiatric disorder by RO letter of July 2006.  She was notified of the evidence needed to substantiate a claim for service-connection and of the types of evidence the Veteran was expected to provide, including the information VA would need in order obtain, on her behalf, any private, VA or other Federal records.  This was prior to readjudication of the claim in the Supplemental Statement of the Cases (SSOCs) of November 2009 and February 2011.  A timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by SSOCs.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

In July 2006 the Veteran was provided notice which included information as to determinations of effective dates and determinations of disability ratings.  See Dingess, Id. 

By RO letter in August 2009 the Veteran was requested to submit all relevant evidence in her possession, as requested in the 2006 Board remand. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claims.  

Although both of the prior Board remands requested that additional efforts be made to obtain the Veteran's service treatment records (STRs), the RO has made repeated but unsuccessful efforts to obtain the Veteran's complete STRs.  The RO made a Formal Finding of the Unavailability of the STRs in November 2009.  More recently, the February 2011 SSOC noted that despite further efforts no additional STRs had been received and although service personnel records had been received, they did not reflect information about treatment or complaints for the claimed disability.  Accordingly, any further efforts to obtain the STRs would be futile.  This is particularly true as to the claim being adjudicated on the merits herein, i.e., service-connection for an acquired psychiatric disorder, in light of the fact that the Veteran concedes that she neither sought nor received inservice psychiatric treatment.  

The Veteran declined the opportunity to testify in support of her claim, despite having been given the opportunity to do so. 

The Veteran has been afforded VA psychiatric examinations addressing whether she has a psychiatric disorder that is related to military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The Veteran's service enlistment examination found that psychiatrically she was normal.  

The March 2002 service discharge examination found that the Veteran was psychiatrically normal but it was observed that she had occasional chest discomfort secondary to anxiety.  

In the Veteran's July 2002 initial claim for service-connection she did not claim service-connection for a psychiatric disorder.  

In the Veteran's August 2003 Notice of Disagreement (NOD) she disagreed with the RO denial of service-connection for situational anxiety, claimed as chest pain.  

On VA psychiatric examination in September 2009 the Veteran's claim file was reviewed.  It was reported that she had no history of any mental health treatment.  She reported that during service she had had some periodic chest discomfort, but EKGs were performed and were apparently normal.  She also indicated that she was not sure if they really determined what was causing her periodic chest discomfort and she further indicated that they thought it could be indigestion.  In any event, she was not diagnosed with any actual anxiety disorder nor treated for any anxiety disorder during service.  The Veteran reported that she functioned adequately at her job without any significant problems. 

The report of a mental status evaluation noted that the Veteran seemed surprised that she was to be evaluated by a psychologist given her lack of history of any mental health treatment or significant complaints. While she did become more appropriately dysphoric and slightly tearful for a period during the mental status examination, this did not appear to be due to any mental health disorder.  She reported that this was simply a "bad day" due to some situational life circumstances concerning her family members.  This display of emotion seemed to be entirely within normal limits and did not appear to constitute a more pervasive or prolonged mental disorder.  She denied problems with depressed mood or excessive anxiety or nervousness but had some appropriate worries about family members.  She reported that she continued to have occasional, once every month or two, discomfort or tightening in her chest without knowing why.  This appeared very infrequently and was described as a discomfort versus significant pain or distress.  It was still not clear that this was anxiety-based, but the relatively mild nature of the symptom did not itself seem to constitute any anxiety disorder.  

The diagnosis was that the Veteran did not have a psychiatric disorder.  The examiner specifically stated that the Veteran did not have any current disability due to anxiety.  There was no mental health diagnosis.  The emotions she displayed on the current examination seemed quite appropriate to the situation she was currently experiencing in her life and was not pervasive throughout most days nor did they constitute a level of distress that would indicate a mental disorder.  

On VA psychiatric examination in August 2010, by the same examiner that conducted the September 2009 psychiatric examination, the Veteran's claim file was again reviewed.  It was noted that at the time of the 2009 examination the Veteran had not had any mental health troubles at all.  She continued to have no history of any mental health treatment, during or after service.  While she had had some occasional chest discomfort during service, that was reported to be possibly due to some anxiety, the Veteran reported that she was not sure if all physical causes had been ruled out, e.g., indigestion or a hiatal hernia.  And EKG had apparently been normal.  She was not diagnosed with any anxiety disorder during service nor treated for any mental health disorders.  

On mental status examination the Veteran did not appear to be in any significant emotional distress.  She denied problems with depression and any excessive worrying. She was not excessively nervous, fearful or worried.  She had some normal feelings about certain situations in her life but denied having any overwhelming anxiety problems.  She had not sought any medical treatment in recent times for any problems with chest pain.  She reported that she sometimes had a mild ache in her chest that radiated.  It occurred infrequently, about once every few months. She had no other symptoms common to anxiety.  Overall, she continued not to meet any criteria for any mental health disorders, including any anxiety disorders.  The diagnosis was, again, that the Veteran did not have a psychiatric disorder.  The examiner specifically stated that the Veteran did not have any mental health disorder.  She did not seem to feel that she was suffering from any mental health disorder.  The symptom she described did not suggest any mental health diagnosis at all. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

Certain chronic diseases, including a psychosis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

Where the SMRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of the STRs does not create a presumption which is adverse to VA.  Cromer v. Nicholson, 19 Vet. App. 215 ( 2005).  

Significantly, the Veteran does not content that she sought or received psychiatric treatment during or after military service.  Thus, the presence of the Veteran's STRs could only serve to verify the history that she has related of having been evaluated for chest pain.  In this regard, the Board does not doubt this history.  

Nevertheless, the mere existence of episodic chest pain, even if situational in nature and reportedly associated with acute anxiety, does not establish the existence of a chronic acquired psychiatric disorder.  

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). See 38 U.S.C. § 1110 (formerly § 310).  In the absence of proof of present disability there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

"A veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

No chronic psychiatric disorder has ever been diagnosed.  To the extent that the Veteran might be alleging that she had a chronic acquired psychiatric disorder, and it appears that she is not, she is not competent to render such a diagnosis or medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To the contrary, both VA psychiatric examinations, in 2009 and 2010, specifically found that the Veteran does not now have a mental health disorder and did not have a mental health disorder during service.  In sum, the examiner found the Veteran's symptom of episodic chest pain to be a normal reaction to acute situational stresses in the Veteran's life and not a symptom of a chronic psychiatric disorder and, also, otherwise found that the Veteran did not have a mental health disorder.  

In sum, the first element in a claim for service-connection, the existence of current disability, is not established by competent evidence and, so, the claim must be denied.  

This being the case, the claim is denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against a claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

Service-connection connection for an acquired psychiatric disorder, to include situational anxiety (claimed as chest pain) is denied. 


REMAND

As to the claims for service connection for right knee strain, left knee strain, low back strain, and headaches the RO was instructed in the 2010 Board remand to obtain the Veteran's service personnel records.  

After having taken the appropriate steps, the RO did receive some personnel records.  Unfortunately, these are the service personnel records of a completely different veteran and not the Veteran who is the claimant in this case.  

The RO noted in the February 2011 SSOC that these records "denote military service and counseling reports but reflect no information concerning any treatment or complaints for which you may have been treated."  Because the RO has erroneously relied upon records not pertaining to the Veteran in this appeal, the case must again be remanded to take the appropriate steps to obtain the service personnel records of the Veteran in this appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Return the service personnel records obtained via the last request, which pertain to a different veteran to the appropriate authority. 

2.  Obtain a copy of the Veteran's complete service personnel records from her Official Military Personnel File (OMPF), including all records of her assignments, whether permanent or TDY stations, and her service treatment records from the Naval Reserves Personnel Center in New Orleans, Louisiana).  If efforts to obtain the Veteran's OMPF and service treatment records are unsuccessful through the Naval Reserves Personnel Center, request such records from the Naval Military Personnel Command (NMPC) in Millington, Tennessee, the National Archives and Records Administration (NARA), and the place of the Veteran's separation from service in Colts Neck, New Jersey, and/or other appropriate depository.  In so doing, provide the NPMC, NARA, or other depository with the appropriate information, as needed, showing service dates, duties, and units of assignment for the Veteran. Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and VA must continue such efforts until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


